DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	According to paper filed April 22nd 2022, claims 1-24 are pending for examination with a March 8th 2018 priority date under 35 USC §119(a)-(d) or (f).
	By way of the present Amendment, claims 1-2, 4-5, 10, 13, and 23-24 are amended. Claims 3, 6-9, 11-12, and 14-20 are canceled, no claim is added.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 10, 13, and 21-24 are rejected under 35 U.S.C. §103 as being unpatentable over Herz (US 2018/0077442), hereinafter Herz, and further in view of Zajac (US 2015/0040165), hereinafter Zajac.

Claim 1
“a display” Herz [0037] discloses “a display unit”;
“one or more memories having instructions stored therein; and one or more processors that, upon execution of the instructions, are configured to cause the communication apparatus to:” Zajac [0131] discloses “[a] computer program, storable on an information storage medium, for example a hard disk, a memory of a processor, etc. and/or downloadable via a communications network, and comprising instructions for executing the method”: 

“perform a mirroring process to obtain a content from a first communication apparatus based on information indicating a resource of the content and to display, at a screen of the communication apparatus, the obtained content while concurrently transmitting, to a second communication apparatus, image data indicating the screen displayed at the communication apparatus so that the screen is mirrored to the second communication apparatus”  Herz [0022] discloses “a term referred to as ‘cast,’ or ‘casting,’ is defined as an act of transmitting or ‘pushing’ a multimedia content (e.g. audio, video, photo, computer-generated graphics, screen mirroring, user interface, etc.)” and Herz [0051] discloses “[c]onnection to various display devices and other electronic systems may involve wireless and/or wired communication protocols”;

“perform a content redirection process to transmit, to the second communication apparatus, the information indicating the resource of the content to cause the second communication apparatus to obtain the content from the first communication apparatus and display the obtained content without the communication apparatus concurrently displaying the obtained content” Herz [0022] discloses “a ‘casting’ device is defined as an electronic device executing a multimedia data transmission application for sending a multimedia content to another electronic device, which is configured to receive, playback, render, and/or record the transmitted multimedia content. … casting can accommodate real-time outbound streaming of multimedia or IoT data to a targeted electronic device for immediate playback or recording”;

“wherein real data that makes up the content is not transmitted in the content redirection process; display a display item for selecting a sharing method of the content on the display, in response to accepting a predetermined user operation related to the content before starting of playback of the content” Herz [0022] discloses “a ‘casting’ device is defined as an electronic device executing a multimedia data transmission application for sending a multimedia content to another electronic device” and Herz [0051] discloses “multimedia content sharing, transfer, playback, and recording interoperability”;

“accept a user operation with respect to the display item; select, based on the accepted user operation with respect to the display item, whether to start sharing of the content by the mirroring process or to start sharing of the content by the content redirection process” Herz [0118] discloses “when a casted or slinged content (e.g. video, graphics, photos, IoT data, etc.) is displayed on a display panel of an end-user device, a window frame that encapsulates the casted or slinged content in the end-user device can be dynamically color-coded to match the window frame color of the content source device. … the window frame encapsulating the casted or slinged content on the separate display panel is also color-coded to match the window frame color of the content source device”,

“control to start sharing of the content by the mirroring process without displaying the display item, in a case where a second predetermined user operation related to the content and different from the predetermined user operation is accepted before starting of the playback of the content” Herz [0051] discloses “multimedia content sharing, transfer, playback, and recording interoperability. … Although it may be typical to utilize wireless LAN. Bluetooth, and/or HDMI protocols for multimedia content sharing, streaming, and transfer between the DSB and various electronic devices in the multiple display device”.

Herz and Zajac disclose analogous art. However, Herz does not spell out the “memories having instructions stored therein” as recited above. It is disclosed in Zajac. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Zajac into Herz to enhance its user input operation functions.

Claim 2
“the display item is a display item for inquiring a user about whether to perform the mirroring process or the content redirection process, wherein the selection is made based on a response received as the accepted user operation from the user to the inquiry” Herz [0022] discloses “a casting command and a corresponding multimedia data transmission process are executed in a mobile system (e.g. Android, iOS, etc.) environment or a computer operating system (e.g. Windows, Mac OS X, Chrome OS, etc.) environment”.
 
Claim 4
“wherein the predetermined user operation related to the content is a press-in operation to a second display item corresponding to a content in a playback standby condition and the second predetermined user operation is a touch operation to the second display item” Herz [0086] discloses “analyze a user’s swiping gesture pattern, speed, and/or pressure on a touch screen” and Herz [0094] discloses “multimedia data playback functionalities”.

Claim 5
“wherein the second display item includes a thumbnail image representing the content in the playback standby condition, the display item is a display item for receiving an operation for selecting one selection item from a plurality of selection items” Zajac [0026] discloses “the user will for example be able to see a strip composed of thumbnails of stationary … images”.

Claim 10
“wherein the display item includes a character string or an image” Zajac [0015] discloses “the display of the additional image portion is commanded for a plurality of images of the received sequence”.

Claim 13
“wherein the second predetermined user operation is to touch a play button for the content” Zajac [0167] discloses “a play/pause button, a progress bar”.

Claim 21
“wherein the mirroring process complies with the Wi-Fi Miracast standard” Herz [0115] discloses “potential sling command pathway can be implemented with a matching pair of WiFi, WiGig, GigE transceivers, and/or wireless network routers”.

Claim 22
“wherein the content redirection process complies with the Wi-Fi Miracast standard” Herz [0115] discloses
“potential sling command pathway can be implemented with a matching pair of WiFi, WiGig, GigE transceivers, and/or wireless network routers”.

Claims 23 & 24
Claims 23 and 24 are each rejected for the similar rationale given for claim 1.

Response to Arguments
	Applicant's arguments filed April 22nd 2022 have been fully considered but they are not persuasive.
	Applicant argues that “Herz appears to suggest transmitting data from a terminal to another terminal in [0022], but does not disclose or suggest ‘perform[ing] a content redirection process to transmit, to the second communication apparatus, the information indicating the resource of the content to cause the second communication … wherein real data that makes up the content is not transmitted in the content redirection process.” Said argument is not persuasive.
	Herz discloses, as argued, a “casting” operation, which pushes multimedia content from one electronic device to another electronic device. Evidently, the “real data” and “redirection” features are inherently disclosed in Herz.
	Applicant further argues that “Herz appears to suggest that the content is displayed on the end-user device as a result of the cast or sling. But Herz does not teach or suggest that the display item for selecting a sharing method is displayed on the display of one terminal.” Said argument is not persuasive because the “end-user device” as argued, in fact, functions as a “end device” that is the “one terminal” receiving items for displaying.
	Still further, applicant argues that “no matter how Herz and Zajac are combined, the combination of these features that achieves the advantageous effect of flexibly using the method of selecting the sharing method and the method of eliminating the hassle of selection by using the predefined sharing method … is not taught or suggested”. Said argument is not persuasive because the “predefined hassle free” sharing method is simply not clearly recited in the pending claims.
	For example, “mirroring” “sharing” and “redirecting” are recited in claim 1 with overlapped operations of one another. However, the critical operations, i.e., hassle free as argued, that separate the present invention from the commonly known mirroring or sharing functions are missing from the claim recitations. Applicant is advised to recite the “critical” features of the present invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175